Citation Nr: 1119173	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-04 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee arthritis.

2.  Entitlement to service connection for left knee arthritis, as secondary to right knee arthritis.

3.  Entitlement to service connection for a skin disorder of the feet. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 until January 1953.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

The RO interpreted an October 2008 statement from the Veteran to have been an application to reopen claims denied in a rating decision of September 2008.  Accordingly, a rating decision was issued in November 2008 reopening his claims, and subsequently denying them.  The Board finds the Veteran's October 2008 statement to have been a proper Notice of Disagreement to the rating decision of September 2008, and thus it is the appeal from that rating decision that brings these matters before the Board, rather than an appeal from the rating decision of November 2008.

The Veteran was afforded a personal hearing in February 2011 before the undersigned Acting Veterans Law Judge.  The transcript of the hearing is of record.  The record was held open pending the submission of additional evidence; an oral waiver of this evidence was given and recorded in the transcript.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for left knee arthritis and a skin disorder of the feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Right knee arthritis is attributable to service.


CONCLUSION OF LAW

Right knee arthritis was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting, in full, the benefit sought on appeal.  It is noted that in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of their claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.  Accordingly, because the benefit sought is granted, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Before proceeding, the Board notes that a determination has been made that the Veteran's records are "fire-related," indicating that service records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Veteran has been notified of the missing records and he has stated that he is aware of the evidentiary deficiency.

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Claim on Appeal

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran has stated that he injured his right knee during service and that he has experienced continuous symptomatology since that time.  Specifically, while serving in Germany he was helping to hitch a trailer onto the back of a military vehicle when either the vehicle or the trailer struck the Veteran's knee.  As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

As previously stated, the Veteran's service records are unavailable.  According to a letter sent to the appellant in November 2004, the National Personnel Records Center (NPRC) determined that the Veteran's service records were located in an area that suffered a high level of damage as a result of a fire at NPRC in July 1973.

Following separation from service in January 1953, the Veteran reported right knee pain in March 1992, and probable tendonitis with mild effusion was noted.

In May 2001 the Veteran was seen with knee pain.  Crepitus in the knees was noted, and was worse on the right side.  In September 2001 he reported to an emergency room with right knee pain and was diagnosed with arthritis and bursitis.  He stated that he was unaware of any acute injury to the right knee, and stated that the pain had onset two days prior.  

In May 2006 the Veteran reported an in-service injury caused by the hitch of a trailer having struck the right knee.

Marked crepitus of the right knee was noted on evaluation in June 2007.  The Veteran was slow to rise from a chair and the assessment was of degenerative arthritis of both knees.  The right knee was worse, and it was noted that the Veteran had a history of thrombophlebitis following an in-service right knee injury.

In October 2007 the Veteran endorsed an eight-week history of right knee and heel pain.  The pain was sharp, severe, and constant.  On physical examination an obvious varus deformity was noted.  He had slight flexion contracture of approximately 8 degrees, and overall flexion was to 115 degrees.  Palpable osteophytes were present along the medial side and the impression was of right knee osteoarthritis.

The Veteran presented with complaints of arthritic knee pain, especially on the right side, in May 2008.  He had a history of in-service right knee injury that was complicated by thrombophlebitis in 1999.  Examination revealed crepitus in both knees with popping on movement, especially on the right.  Pain was present on compression laterally of the right knee.  Radiographic imaging of the right knee in June 2008 showed moderate degenerative arthritis.

An August 2008 sworn statement from a fellow service-member, H.M., indicated that H.M. had witnessed the Veteran's claimed in-service right knee injury.  H.M. reported that "[w]e were hooking up a trailer and the end of the trailer hit [the Veteran] in his right knee."

In September 2009 the Veteran was seen with bilateral knee pain, worse on the right than the left, which had been going on for "many years."  The Veteran stated that he had first injured his right knee during service and had complaints of occasional swelling, clicking and buckling.  Radiographic imaging revealed degenerative changes in all compartments of the knees.  There were no fractures or destructive processes and no joint effusion.  The impression was of degenerative changes.

On initial evaluation for physical therapy in November 2009 it was reported that the Veteran reported originally having injured his right knee during the Korean War when he was hit by a trailer.  He endorsed ongoing pain since that time and that the pain had grown worse in recent years.

A March 2009 letter from Dr. R.D.H. indicated that a traumatic injury to the Veteran's right knee "may have accelerated" arthritis currently seen in that knee.  It was for this reason that Dr. R.D.H. suspected that arthritis in the right knee was more severe than that of the left knee.  In November 2011 Dr. R.D.H. repeated his opinion that the Veteran's in-service injury "may have promoted to some degree the development of osteoarthritis."
 
In considering the lay and medical history as detailed above, the Board notes that the amount of time that elapsed between military service and first post-service evidence of complaint or treatment can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, knee pain is capable of lay observation and thus the Veteran's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  Again, service treatment records are unavailable for review, however the appellant has been largely consistent in his reports of an in-service right knee injury and ongoing symptomatology since that time.  Of particular significance in assessing the Veteran's credibility is that the first report of record regarding an in-service injury to the right knee was made in May 2006, more than two years prior to filing his claim for compensation.  Because the Veteran was then seeking only medical treatment, it seems likely that he would report events carefully and accurately.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Further supporting the Veteran's account, is the independent statement of H.M. who witnessed the purported accident occur and corroborated the nature of the incident.  While the Board recognizes that elsewhere in the record the Veteran failed to note such in-service injury; the Board nonetheless finds his testimony regarding an in-service injury and continuous symptomatology to be credible.

The Board is thus left with credible testimony of the appellant averring to an in-service injury to the right knee with ongoing symptomatology since separation, combined with the competent opinion of Dr. R.D.H. who indicated a potential medical nexus between the traumatic event described and the Veteran's current right knee arthritis.  Accordingly, the Boad finds that there is no doubt let to resolve, and service connection is established by the evidenc of record.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for a right knee disability is granted.


REMAND

Under the VCAA, VA must provide an examination when there is (A) competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability and; (B) evidence that indicates that such disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) insufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278- 1279.  With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is claiming entitlement to service connection for left knee arthritis as secondary to his right knee arthritis.  Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

The Board finds that the evidence of record warrants that an examination be conducted in order to determine whether the Veteran's left knee arthritis was either caused or aggravated by the condition of his right knee.

With regard to the Veteran's claim relating to his feet, the Veteran essentially argues that he has chronic bilateral Athlete's foot of both feet.  Here again the Board finds that a VA examination is warranted.  Specifically, the Veteran is currently service connected for erythema multiforme of the skin and an examination is needed in order to determine whether the currently claimed disorder is the result of a separate pathology, or is merely an additional manifestation of erythema multiforme.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination for the purpose of determining the etiology of any current left knee disability.  All pertinent symptomatology and findings should be reported in detail, and the examiner should note in the record his/her review of the claims file.  After reviewing the Veteran's medical history and physically examining him, the examiner should note any current disability of the Veteran's left knee.  For any current left knee disability, the examiner should state whether it is at least as likely as not this disorder is due to, the result of, or otherwise aggravated by his service-connected right knee arthritis.  (For VA purposes, aggravation is defined as a permanent worsening of the disability, beyond the natural progress of the disorder.)  All conclusions reached must be accompanied by an adequate rationale based on the evidence of record, the examiner's physical examination, and the examiner's medical expertise. 

2.  A VA examination of the Veteran's feet is to be conducted.  All pertinent symptomatology and findings should be reported in detail, and the examiner should note in the record his/her review of the claims file.  The examiner is to determine what, if any, disorders of the skin are present.  For each skin disorder associated with the Veteran's feet, the examiner is to answer the following: 

A.  Is it at least as likely as not that such disorder is a manifestation of erythema multiforme.

B.  Is it at least as likely as not that the current foot-related skin disorder(s) is(are) related to service.

All conclusions reached must be accompanied by an adequate rationale based on the evidence of record, the examiner's physical examination, and the examiner's medical expertise. 

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


